IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

ALBERT DELON,                             NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
       Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D14-0884

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 5, 2014.

Petition Seeking Belated Appeal -- Original Jurisdiction.

Albert Delon, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.


PER CURIAM.

       The petition seeking a belated appeal of the judgment and sentence of February

28, 2013, in Nassau County Circuit Court case number 2010-CF-000975, rendition of

which was postponed pending disposition of petitioner’s timely motion(s) to withdraw

plea, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to

the clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies

for the services of appointed counsel at public expense, the trial court is directed to

appoint counsel to represent him in the appeal authorized by this opinion.

VAN NORTWICK, CLARK, and SWANSON, JJ., CONCUR.